United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-1465
                        ___________________________

                               Neil Richard Medved

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

    Kilolo Kijakazi,1 Acting Commissioner of Social Security Administration

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                             Submitted: August 3, 2021
                               Filed: August 6, 2021
                                   [Unpublished]
                                   ____________

Before COLLOTON, GRUENDER, and KOBES, Circuit Judges.
                        ____________

PER CURIAM.




      1
       Kilolo Kijakazi has been appointed to serve as Acting Commissioner of Social
Security, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c).
        Neil Medved appeals the district court’s2 order affirming the denial of disability
insurance benefits. We agree with the district court that substantial evidence in the
record as a whole supports the adverse decision. See Swink v. Saul, 931 F.3d 765,
769 (8th Cir. 2019) (standard of review; Commissioner’s decision will be upheld if
it is supported by substantial evidence in record as whole). Specifically, we conclude
that the record supports the administrative law judge’s (ALJ’s) determination of
Medved’s residual functional capacity (RFC), see Wildman v. Astrue, 596 F.3d 959,
969 (8th Cir. 2010) (ALJ did not err in failing to include limitation in RFC, as he
determined that claimant’s allegations about such limitation were not credible); and
that the ALJ properly considered Medved’s age, see 20 C.F.R. § 404.1563 (ALJ will
consider claimant’s age in combination with his RFC, education, and work
experience). We also find that the ALJ did not err in considering the vocational
expert’s testimony, which relied in part on the Dictionary of Occupational Titles
(DOT), see Purdy v. Berryhill, 887 F.3d 7, 14 n.10 (1st Cir. 2018) (while DOT has
not been updated since 1991, Social Security Administration continues to treat it as
reliable source of job data and takes administrative notice of its contents); 20 C.F.R.
§ 404.15666(d)(1); or in failing to obtain additional medical evidence relating to
Medved’s condition after the date last insured, see Shannon v. Chater, 54 F.3d 484,
488 (8th Cir. 1995) (reversal due to failure to develop record is only warranted where
such failure is unfair or prejudicial).

      The judgment is affirmed.
                     ______________________________




      2
       The Honorable Elizabeth Cowan Wright, United States Magistrate Judge for
the District of Minnesota, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                           -2-